Mr. Justice McBride
delivered the opinion of the court.
1. Viewed in the light of our constitution and the ordinance of the city of Portland passed in pursuance thereof, the validity of section 1181/4 of the city charter seems clear. Article XI, Section 2, of our constitution, as amended June 4, 1906, is as follows:
“The legal voters of every city and town are hereby granted power to enact and amend their municipal charter, subject to the constitution and criminal laws of the state. * *”
In Acme Dairy Co. v. Astoria, 49 Or. 520 (90 Pac. 153), we held this provision not to be self-executing, and that in the absence of the legislation to the contrary, the city council might, by ordinance, order an initiative measure to be submitted to the voters. Pursuant to this decision the city council on March 26, 1907, passed ordinance No. 16,311, commonly known as the “McNary ordinance,” providing for the submission of iniative measures to the people, and, the present measure having been regularly before them, they passed ordinance No. 18,531, submitting the same and fixing the date for the election on April 23, 1909. Later, presumably in order to have such special election coincide with the general primary election another ordinance was passed, amending the previous ordinance, and fixing the date on May 8, 1909. Still later, on March 31, 1909, some doubt having arisen as to the validity of the election on the date last mentioned, an ordinance, repealing the original ordinance as amended, was passed, and at the same meeting a resolution was adopted submitting the amendment to the voters at the general election to be held June 7, 1909.
2. The McNary ordinance provides that initiative petitions for charter amendments shall be filed not later than the sixtieth day before the election at which they are to be voted on,, and also provides that the council itself may submit proposed amendments without an initiative *460petition, but that the same shall be filed with the auditor not later than sixty days before the election. The evidence is clear, and is not denied, that the present measure was on file with the auditor from the time of the presentation of the initiative petition, and it would seem clear that whether we regard it as a measure initiated by petition, or as a measure proposed by the council, the requisites of the law as to filing have been substantially complied with, and that the measure was entitled to go upon the ballot.
3. Counsel for plaintiff attempts to draw a distinction —that the original filing was with the auditor acting in his capacity as clerk of the council, and not in his capacity as general auditor and clerk of the city — but no such distinction is made in the law. No good reason exists for requiring several filings of the same paper with the same officer, simply because the duties of his office are divided into several departments. In fact, there is but one office, and one officer with one title, namely, city auditor.
4. The contention that the repealing ordinance of March 31st did not repeal ordinance No. 18,976 is unsound. The ordinance last mentioned did not destroy ordinance No. 18,531, but merely amended it by changing a date from April 23d to May 8th. As amended it was in full force, and when on March 31st an ordinance was passed repealing it “as amended,” the whole ordinance, including amendments, was wiped out, if not directly, at least by implication.
5. Nor does the fact that the repealing ordinance could not take effect for thirty days take away from the council the power to pass a resolution to submit the charter amendment to a vote at the June election. They had a right, and it was their duty, to provide for a contingency, which, in the natural course of things, would arise upon *461the expiration of the thirty days. Laws predicated upon future contingencies are not unusual.
6. The contention that the resolution submitting the amendment to a popular vote is uncertain and does not identify the amendment, cannot be upheld. We have carefully compared the amendment with the resolution, and are certain that any person capable of reading and understanding the English language would instantly identify them as related to the same subject-matter and to each other. While the law does not in terms require that an initiative measure shall have a title, it does not prohibit a title, and if one is affixed it may be used for the purposes of identification, and in the present case we think the amendment sufficiently identified, both by reference to the title and to the subject-matter.
The alleged differences between the description of the proposed bridge in the resolution and ballot title are too microscopic to have misled any one.
7. Plaintiff also contends that the failure of the auditor to have the words “charter amendment submitted by the council” printed upon the ballot rendered the election void. It may be conceded that these words should have been printed upon the ballot, and that the ordinance requiring this to be done is in a sense mandatory upon the officers charged with the duty of preparing the ballot; but it does not follow that a failure in this respect renders the election void. The omission could have misled nobody, as the important question for the voter to decide was not who introduced the measure, but what its real merits were. Courts should hestitate to disfranchise 10,000 voters because of the neglect of an officer to comply with a technical and comparatively unimportant provision of the law, unless it can be seen that the effect of such negligence might have been to change the result of the election. Following the doctrine above announced, *462courts have frequently held statutes, containing provisions similar to the one invoked by plaintiff in this case, to be merely directory as to the voter: Jones v. State, 153 Ind. 440 (55 N. E. 229) ; Patton v. Watkins, 131 Ala. 387 (31 South. 93: 90 Am. St. Rep. 43) ; Maxwell, Int. Stat. 556, 557.
8. The same answer may be made to the contention that the transposition of the ballot numbers in the voters’ pamphlet rendered the whole proceeding void. The law provides substantially that the affirmative shall be designated by the even numbers, and the negative by the odd; but in printing the ballot title in the voters’ pamphlet the negative was placed after the even number and the affirmative after the odd. In all other respects the ballot title corresponds with that actually printed upon the ballot. Ordinarily this might be misleading, but in the present case could not possibly be so. We here give the ballot title, omitting that part descriptive of the measure:
Shall article VI, of chapter III, of the charter of the city of Portland be amended by inserting section 118V; ?
152 | | YES.
153 I I NO.
The words “Yes” and “No” were printed in large Roman type, showing much more conspicuously than the figures, and were the very things that indicated to the voter where to mark his ballot. The mistake misled nobody, and was immaterial.
9. It is also urged that the amendment is void because it provides that upon completion of the bridge the executive board shall surrender and deliver the possession thereof to the county court of Multnomah County. We *463agree with counsel that it is beyond the power of the city to impose the care and maintenance of a public bridge upon Multnomah County without the county authorities shall consent thereto, and that so far as this clause of the amendment goes, beyond giving a mere permission to do so, it is void.
10. It does not follow, however, that the whole amendment is void merely because one clause, easily separable from the rest, is ineffective: Simon v. Northup, 27 Or. 487 (40 Pac. 560: 30 L. R. A. 171).
11. The contention that no permission has been obtained from the War Department is negatived by the evidence, and, even if this were not so, the plaintiff does not stand in such a relation to the subject-matter as to be able to raise the question, which is one to be settled between the government authorities and the city.
12. The objection that no permission has been received from the Port of Portland may be answered in the same way: Kundinger v. City of Saginaw, 132 Mich. 396 (93 N. W. 914).
13. In addition to this, we have been cited to no statute requiring the city to obtain the permission of the Port of Portland before constructing bridges over the Willamette River. This corporation is authorized to remove obstructions, to deepen the channels, and generally to have control over the river for the purpose of facilitating and protecting commerce; but it may well be doubted whether this grant of power was ever intended to authorize it to act as sole judge as to when and where and how a great city shall erect bridges over a waterway exclusively within its own limits. Section 76 of the charter of 1903 authorizes the city to acquire, construct, and maintain bridges and ferries, and this could have no application to any bridges or ferries except over the Willamette River. In the emergency clause to the same charter the necessity for constructing new bridges is *464enumerated. The power to construct bridges having been given, the next question is as to the manner of its exercise. The people of this State, by the constitutional amendment heretofore quoted, have seen fit to confer upon municipal corporations the right to enact their own charters; the only limitation upon that right being that such charters shall not conflict with the constitution or the criminal laws of this State. We take it, therefore, that within the limits of the municipality, and for those purposes which are purely municipal, the city of Portland may include in its charter by amendment any provision or right that the legislature might have granted before the constitution was so amended. This being so, there is fair ground for the contention that the city may, by amendment to its charter, obtain the right to locate a public bridge over the Willamette River at any point where such river is exclusively within the municipal boundaries, which is the case here.
We find no error in the record, and the decree of the circuit court is affirmed. Affirmed.